Goodrich, P. J. (dissenting):
I am constrained to differ from my associates, and for these reasons:
The article in the defendant’s newspaper read as follows:
“Woman Sold Her Husband.
“ Now Mrs. Robinson Regrets ILer Bargain, R Is Sadd.
“ A short, stout, woman, who said her- name was Hannah Robinson, of 621 West Twenty-fifth street, New York city, appeared before Magistrate Wentworth yesterday, and with a Scottish accent said that she had sold her husband, John, to another woman named Jennie Gray, of the same address, for $25. She said that she-regretted her bargain and wanted her husband back. The magistrate told her that the best thing she could do would be to secure a. divorce. Mrs. Gray is a widow and a dealer in oil cloths, which she' sells to peddlers. Robinson and Mrs. Gray became infatuated with, each other, and the widow induced Mrs. Robinson to part with her husband for a consideration of $25.”
The juiy rendered a verdict for six cents damages, and from the judgment entered thereon, and an order denying a motion for a new trial, the plaintiff appeals.
It will be observed that the plaintiff’s name is Maiy Jemiings Gray, while the article speaks only of Mrs. Gray. It appeared also that the article states the address of the plaintiff as 62 L West Twenty-fifth street, New York city, while the plaintiff resided in Brooklyn. There would be difficulty in connecting the plaintiff with the article, except for the further statement that she “ is a widow and a dealer in oil cloths, which she sells to peddlers.” The verdict, however, is conclusive that the plaintiff was the person referred to in the article.
The article is a libel per se. It falls within the category of sec*290tion 242 of tiie Penal Code, which enumerates, among other things, ■ anything “ which exposes any living person * * * to hatred, contempt, ridicule or obloquy, or which causes, or tends to cause, any person to be shunned or avoided.” There are numerous authorities of which we need only to cite Gates v. New York Recorder Co. (155 N. Y. 228, 233), where O’Brien, J., in his dissenting opinion, not opposed on this point by anything in the prevailing opinion, said that a publication is libelous on its face when the words impute to the plaintiff such conduct as tends to bring him into ridicule and óontempt.
It is also elementary doctrine that the law imputes malice where an unprivileged libel per se is published, and presumes damages to the plaintiff. (Sanderson v. Caldwell, 45 N. Y. 398.)
. I come then to the question whether the verdict should have been set aside because it awarded insufficient damages. This subject was peculiarly within the province of the jury. No special damages were alleged or proved. It is not profitable to speculate as to the reasons of the jury for the amount of their verdict, whether they awarded nominal damages because they believed that the article had worked no injury to the plaintiff. With all this the court has no concern .unless some injustice has been done; and I cannot affirm that injustice has been done. There are numerous cases where the courts have refused to set aside verdicts for nominal damages. I think the rule is well stated in Wavle v. Wavle (9 IIun, 125, 126) where the court reversed an order setting aside a verdict for six cents. The court said: “ The amount of damages to which plaintiff was entitled was not fixed, definite or certain, nor was it capable of being made so by any process of computation. The damages were wholly in the discretion of the jury, and not controlled as to amount by any evidence given upon the trial. The appearance, character and conduct of the parties and witnesses, the probabilities surrounding the transaction, the nature of the slander and the injury done, all constituted elements to be considered by the jury. This has been done with the result seen. Whether such verdict is the result of a compromise of differences among jurors, or whether it expresses the judgment of each juror, we cannot tell. Such results in such cases are within the experience of every judge. Ordinarily such verdicts are deemed expressions of the jury that each party is *291more or less in fault and that neither shall profit thereby. In cases like slander, libel and malicious prosecution it is well to have an end of litigation as early as possible. Such actions generally involve more of passion than of principle or actual damage. So when such a case has been once fairly tried and considered by a jury, its decision ought generally to he conclusive and final. Further litigation will but aggravate resentments, increase the costs and expenses, and still more tarnish the reputation of all concerned.” It is true that this was an action for slander and the defense was justification, but the reasoning is none the less applicable to the case at bar.
In Griebel v. Rochester Printing Co. (24 App. Div. 288) Mr. Justice Follett, delivering the opinion of the court, said (p. 290): “ Subject to the right of the court to set aside the verdict for excessive or insufficient damages, the question of how much money would compensate the plaintiff for the injuries sustained was solely a question for the jury.”
Mr. Townsliend, in his treatise on Slander and Libel (§ 293), states the rule as follows: “ As the amount of damages in an action for slander or libel is always a subject for the exercise of the sound discretion of the jury, who may give more or less according to their conclusions from the whole case respecting the motives of the publisher, a verdict in such an action wrill not be set aside for excessive damages unless there is some suspicion of unfair dealing, or ‘ unless the case be such as to furnish evidence of prejudice, partiality or corruption on the part of the jury.’ The case must be very gross, and the damages enormous, to justify ordering a new trial on a question of damages.” I see no reason why the rule which governs a verdict claimed to be excessive ought not to be applied to a verdict claimed to be insufficient.
It appears by the record that the motion for a new trial was taken under advisement by the learned justice who presided at the trial, and that he denied the motion at a later date. I am constrained to give effect to his opinion where he said : “ It was a close question of fact whether the publication applied to the plaintiff at all, i. e., whether any one on reading it would understand that it was of and concerning her. The jury found for the plaintiff on this head, but must at the same time have found that very few could have so *292understood it, and that, therefore, the plaintiff’s damage. was only nominal. Motion denied.”
It does not appear by the record that the verdict was based upon passion, prejudice or partiality, and I think the judgment and order should be affirmed.
Judgment and order reversed and new trial granted, costs to abide the event.